Exhibit 10.1

 

FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Amendment”)
is made as of the 24th day of March, 2011, by and among SUMMER INFANT, INC., a
Delaware corporation (“SI Holdings”), and SUMMER INFANT (USA), INC., a Rhode
Island corporation (“SI USA”, and collectively with SI Holdings, the “Borrowers”
and each individually a “Borrower”), certain Lenders identified on the signature
pages hereto (collectively, the “Lenders” and each individually, a “Lender”),
BANK OF AMERICA, N.A., a national banking association, as Swing Line Lender (in
such capacity, the “Swing Line Lender”) and as L/C Issuer (in such capacity, the
“L/C Issuer”), BANK OF AMERICA, N.A., as Administrative Agent (in such capacity,
the “Administrative Agent”), RBS CITIZENS, NATIONAL ASSOCIATION, as Collateral
Agent (in such capacity, the “Collateral Agent”), and MERRILL LYNCH, PIERCE,
FENNER & SMITH INCORPORATED, as Lead Arranger and Book Manager (in such
capacities, collectively, the “Lead Arranger”).

 

RECITALS:

 

WHEREAS, the Lenders, the Swing Line Lender, the L/C Issuer, the Administrative
Agent, the Collateral Agent, the Borrowers and KIDDOPOTAMUS & COMPANY, a
Delaware corporation (“Kiddopotamus”) are parties to a certain Amended and
Restated Credit Agreement dated as of August 2, 2010 (the “Credit Agreement”),
which Credit Agreement is incorporated herein by reference and made a part
hereof; and

 

WHEREAS, effective November 22, 2010, Kiddopotamus merged into SI USA, and SI
USA is the surviving entity after giving effect to such merger; and

 

WHEREAS, the Borrowers have applied to the Lenders, the Swing Line Lender, the
L/C Issuer and the Administrative Agent (collectively, the “Lender Parties”) to
make certain amendments to the Credit Agreement and to increase the maximum
amount of credit available thereunder; and

 

WHEREAS, the Lender Parties are willing to effect such amendments subject to the
execution and delivery of an agreement in form and substance satisfactory to the
Lender Parties to evidence such amendments; and

 

WHEREAS, the Lender Parties and the Borrowers desire to amend the Credit
Agreement in the manner set forth below.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree, effective as
of the First Amendment Closing Date (as hereinafter defined), as follows:

 

1.                                      Definitions.  (a)  Capitalized terms
used herein that are not otherwise defined herein shall have the identical
meanings given to such terms in the Credit Agreement.

 

--------------------------------------------------------------------------------


 

(b)                                 The terms “Applicable Rate”, “Change in
Law”, “Consolidated Leverage Ratio”, “Maturity Date” and “Permitted
Acquisitions” appearing in Section 1.01 of the Credit Agreement are hereby
amended to read in their entirety, respectively, as follows:

 

““Applicable Rate” means, from time to time, the following percentages per
annum, based upon the Consolidated Leverage Ratio as set forth in the most
recent Compliance Certificate received by Administrative Agent pursuant to
Section 6.02(a):

 

Applicable Rate

 

Pricing
Level

 

Consolidated
Leverage Ratio

 

Applicable Rate for
Eurodollar Loans
and L/C Fees

 

Applicable Rate
For Base Rate
Loans

 

1

 

<2.50:1.00

 

2.00

%

0.00

%

2

 

>2.50:1.00 but <3.00:1.00

 

2.50

%

0.50

%

3

 

>3.00:1.00

 

3.00

%

1.00

%

 

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
of the month immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.02(a); provided, however, that if a Compliance
Certificate is not delivered when due in accordance with such Section, then,
upon the request of the Required Lenders, Pricing Level 3 shall apply as of the
first Business Day of the month following the date such Compliance Certificate
was required to have been delivered.  Notwithstanding the foregoing, the
Applicable Rate in effect from the First Amendment Closing Date through June 30,
2011, shall be determined based upon Pricing Level 3.”

 

““Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority;
provided, however, that notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.”

 

““Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
EBITDA for the period of four (4) fiscal quarters ending on such date of
determination, plus (without

 

2

--------------------------------------------------------------------------------


 

duplication) the sum of (i) Permitted Born Free Credit Amounts (if any) as of
the date of determination, and (ii) Born Free Acquisition Addbacks (if any) to
the extent related to expenses during the period of four (4) fiscal quarters
ending on such date of determination.”

 

““Maturity Date” means June 30, 2013; provided, however, that if such date is
not a Business Day, the Maturity Date shall be the next preceding Business Day.”

 

““Permitted Acquisitions” means (a) the Born Free Acquisition, and (b) other
Investments consisting of an Acquisition or series of Acquisitions by Borrowers
during the term of this Agreement which is or are consented to in writing (x) by
Administrative Agent in its sole discretion if the aggregate cash consideration
agreed to be paid for any individual Acquisition or in the aggregate for all
Acquisitions during the term of this Agreement is equal to or less than
$10,000,000, or (y) by Required Lenders in their sole discretion if the
aggregate cash consideration agreed to be paid for any individual Acquisition or
in the aggregate for all Acquisitions during the term of this Agreement is
greater than $10,000,000; provided in all cases that (i) the property and assets
acquired (or the property and assets of the Person acquired) in such Acquisition
is identical, similar, complementary or ancillary to the line of business as the
Borrowers and their Subsidiaries were engaged in on the Closing Date,
(ii) Administrative Agent shall have received all items in respect of the Equity
Interests or property acquired in such Acquisition required to be delivered by
the terms of the Collateral Documents, (iii) in the case of an Acquisition of
the Equity Interests of another Person, the board of directors (or other
comparable governing body) of such other Person shall have duly approved such
Acquisition, (iv) the Borrower Representative shall have delivered to
Administrative Agent a pro forma Compliance Certificate demonstrating that, upon
giving effect to such Acquisition on a pro forma basis, Borrowers would be in
compliance with the financial covenants set forth in Section 6.12 as of the most
recent fiscal quarter for which Borrowers have delivered financial statements
pursuant to Section 6.01(a) or Section 6.01(b), as applicable, and no other
Default has occurred and is continuing or would be caused by such Acquisition,
and (v) the representations and warranties made by Borrowers in each Loan
Document shall be true and correct in all material respects at and as if made as
of the date of such Acquisition (after giving effect thereto) except to the
extent such representations and warranties expressly relate to an earlier date.”

 

(c)                                  The following new definitions are hereby
added to Section 1.01 of the Credit Agreement in the appropriate alphabetical
order:

 

““Born Free” means Born Free Holdings Ltd., an Israeli corporation.”

 

““Born Free Acquisition” means the Acquisition by SI USA of the Born Free
Purchased Assets in accordance with the terms of the Born Free Stock Purchase
Agreement.”

 

““Born Free Purchased Assets” means the “Acquired Stock” as that term is
described and defined in the Born Free Stock Purchase Agreement.”

 

3

--------------------------------------------------------------------------------


 

““Born Free Stock Purchase Agreement” means that certain Stock Purchase
Agreement dated as of March [TBS], 2011, by and among SI USA, Born Free, Gil
Lemel, Dan Vigdor, Ron Vigdor, and Gil Lemel in his capacity as Stockholder
Representative, as amended from time to time.”

 

““First Amendment” means that certain First Amendment to Amended and Restated
Credit Agreement dated as of March 24, 2011, by and among the Borrowers, the
Lenders, the Swing Line Lender, the L/C Issuer, the Administrative Agent, the
Collateral Agent and the Lead Arranger.”

 

““First Amendment Closing Date” means March 24, 2011.”

 

““Lead Arranger” has the meaning specified in the Preamble of the First
Amendment.”

 

““Permitted Born Free Acquisition Addbacks” means one-time costs and expenses
associated with the Born Free Acquisition consisting of (a) professional fees
incurred during due diligence and in connection with the negotiation and closing
of the Born Free Stock Purchase Agreement and the First Amendment, (b) severance
costs associated with post-acquisition reduction in the employee work force, and
(c) lease termination costs; provided, however, that the aggregate amount of all
Permitted Born Free Acquisition Addbacks shall not exceed $750,000.”

 

““Permitted Born Free Credit Amounts” means credits arising from the Born Free
Acquisition in the amounts of $3,500,000 as of March 31, 2011, $2,500,000 as of
June 30, 2011, and $1,500,000 as of September 30, 2011.”

 

(d)                                 All references in the Credit Agreement and
other Loan Documents to “Kiddopotamus & Company” or “Kiddopotamus” are hereby
amended to mean and refer to Summer Infant (USA), Inc., or SI USA (as
applicable), as successor-by-merger to Kiddopotamus & Company.

 

2.                                      Amendments to Article II.

 

Section 2.14(a) of the Credit Agreement is hereby amended to read in its
entirety as follows:

 

“(a)                             Request for Increase.  Provided there exists no
Default, upon notice to Administrative Agent (which shall promptly notify
Lenders), Borrowers may on a one-time basis exercised after September 30, 2011,
request an increase in the Aggregate Commitments by an amount not exceeding
$20,000,000.  At the time of sending such notice, Borrowers (in consultation
with Administrative Agent) shall specify the time period within which each
Lender is requested to respond (which shall in no event be less than ten (10)
Business Days from the date of delivery of such notice to Lenders).”

 

4

--------------------------------------------------------------------------------


 

3.                                      Amendments to Article IV.

 

Section 4.03(i) of the Credit Agreement is hereby amended by inserting after the
words “Permitted Acquisitions” the words “(other than the Born Free
Acquisition)”.

 

4.                                      Amendments to Article VI.

 

(a)                                  Section 6.12 of the Credit Agreement is
hereby amended to read in its entirety as follows:

 

“6.12                   Financial Covenants.

 

(a)                                   Consolidated EBITDA.  Maintain and earn on
a consolidated basis as of the last day of each fiscal quarter, Consolidated
EBITDA for the twelve-month period ending on each such date equal to or greater
than the following:

 

For Each Fiscal
Quarter Ending on:

 

Consolidated EBITDA to be
not less than:

 

 

 

 

 

Each of September 30, 2010, and December 31, 2010

 

$

15,000,000

 

 

 

 

 

 

March 31, 2011

 

$

18,000,000

 

 

 

 

 

 

Each of June 30, 2011, and September 30, 2011

 

$

20,000,000

 

 

 

 

 

 

Each of December 31, 2011, and March 31, 2012

 

$

22,000,000

 

 

 

 

 

 

Each of June 30, 2012, and September 30, 2012

 

$

24,000,000

 

 

 

 

 

 

December 31, 2012, and the last day of each fiscal quarter thereafter

 

$

26,000,000

 

 

(b)                                  Consolidated Leverage Ratio.  Maintain a
Consolidated Leverage Ratio not exceeding (i) 3.25:1.00 during the period from
the Closing Date through and including December 31, 2010, (b) 3.50:1.00 during
the period from the First Amendment Closing Date through and including
September 30, 2011, and (c) 3.25:1.00 on December 31, 2011, and on the last day
of each fiscal quarter thereafter.  This ratio will be calculated as of the last
day of each fiscal quarter for which this Agreement requires Borrowers to
deliver financial statements, using the results of the twelve-month period
ending on the last day of such fiscal quarter.

 

5

--------------------------------------------------------------------------------


 

(c)                                   Basic Fixed Charge Coverage Ratio. 
Maintain a Basic Fixed Charge Coverage Ratio of at least 1.50:1.00.  This ratio
will be calculated as of the last day of each fiscal quarter for which this
Agreement requires Borrowers to deliver financial statements, using the results
of the twelve-month period ending on the last day of such fiscal quarter.  The
current portion of long-term liabilities will be measured as of the date twelve
(12) months prior to the current financial statement.”

 

(b)                                 Article VI of the Credit Agreement is hereby
further amended by adding thereto a new Section 6.17 which shall read in its
entirety as follows:

 

“6.17                   Business Operations of Born Free.  Within nine (9)
months after closing of the Born Free Acquisition, and at all times thereafter
until payment in full of the Obligations, cause substantially all of the
business operations and assets of BornFree, Inc., a Delaware corporation, and
Newbornfree.com, Inc., a Delaware corporation (which companies are wholly-owned
subsidiaries of Born Free on the First Amendment Closing Date), to be
transferred to, and become part of the business operations and assets of, SI USA
subject to the security interests heretofore granted by Borrowers to
Administrative Agent for the benefit of Lenders.”

 

5.                                      Amendments to Article IX.

 

Section 9.08 of the Credit Agreement is hereby amended to read in its entirety
as follows:

 

“9.08                   No Other Duties, Etc.  Anything herein to the contrary
notwithstanding, none of the Lead Arrangers, Bookrunners, Book Managers or
Lenders holding a title listed on the cover page hereof (including, without
limitation, the Collateral Agent and the Lead Arranger) shall have any rights,
powers, duties, obligations or responsibilities under this Agreement or any of
the other Loan Documents, except in its capacity, as applicable, as
Administrative Agent, a Lender or the L/C Issuer hereunder.  Without limiting
the foregoing, none of the Lenders or other Persons so identified shall have or
be deemed to have any fiduciary relationship with any Lender.  Each Lender
acknowledges that it has not relied, and will not rely, on any of the Lenders or
other Persons so identified in deciding to enter into this Agreement or in
taking or not taking action hereunder.”

 

6.                                      Article X Amendments.

 

Section 10.16 of the Credit Agreement is hereby amended to read in its entirety
as follows:

 

“10.16            No Advisory or Fiduciary Responsibility.  In connection with
all aspects of each transaction contemplated hereby (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document), Borrowers and each other Loan Party acknowledges and agrees and
acknowledges its Affiliates’ understanding that: (i) (A) the arranging and other
services regarding this Agreement provided by Administrative Agent and the Lead
Arranger are arm’s-length commercial transactions between Borrowers, each other
Loan Party and their respective Affiliates, on the one

 

6

--------------------------------------------------------------------------------


 

hand, and Administrative Agent and the Lead Arranger, on the other hand, (B)
each of Borrowers and the other Loan Parties have consulted their own legal,
accounting, regulatory and tax advisors to the extent they have deemed
appropriate, and (C) Borrowers and each other Loan Party is capable of
evaluating and understanding, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) each of Administrative Agent and Lead Arranger is and has
been acting solely as a principal and, except as expressly agreed in writing by
the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary, for Borrowers, any other Loan Party, or any of
their respective Affiliates, or any other Person and (B) neither Administrative
Agent nor Lead Arranger has any obligation to Borrowers, any other Loan Party or
any of their Affiliates with respect to the transaction contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) Administrative Agent, Lead Arranger and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of Borrowers, the other Loan Parties and their
respective Affiliates, and neither Administrative Agent nor Lead Arranger has
any obligation to disclose any of such interests to Borrowers, any other Loan
Party of any of their respective Affiliates.  To the fullest extent permitted by
law, each of Borrowers and the other Loan Parties hereby waive and release, any
claims that it may have against Administrative Agent and Lead Arranger with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.”

 

7.                                      Designation of Lead Arranger and Book
Manager.

 

The Credit Agreement is hereby amended by adding Merrill Lynch, Pierce, Fenner &
Smith Incorporated as a party thereto solely in the capacity of Lead Arranger
and Book Manager, and as a result thereof, the cover page of the Credit
Agreement is hereby amended to read in its entirety in the form of Annex A
attached hereto and made a part hereof.

 

8.                                      Amendments of Certain Schedules and
Exhibits.

 

(a)                                  Schedule 2.01 to the Credit Agreement is
hereby amended to read in its entirety in the form of Annex B attached hereto
and made a part hereof.

 

(b)                                 Schedule 5.13 to the Credit Agreement is
hereby amended to read in its entirety in the form of Annex C attached hereto
and made a part hereof.

 

(c)                                  Exhibit A to the Credit Agreement is hereby
amended to read in its entirety in the form of Annex D attached hereto and made
a part hereof.

 

(d)                                 Exhibit B to the Credit Agreement is hereby
amended to read in its entirety in the form of Annex E attached hereto and made
a part hereof.

 

(e)                                  Exhibit C to the Credit Agreement is hereby
amended to read in its entirety in the form of Annex F attached hereto and made
a part hereof.

 

7

--------------------------------------------------------------------------------


 

(f)                                    Exhibit D to the Credit Agreement is
hereby amended to read in its entirety in the form of Annex G attached hereto
and made a part hereof.

 

9.                                      Consent to Acquisitions.  Relying on the
representations and warranties contained herein, the Lender Parties hereby (i)
consent to the consummation of the Born Free Acquisition, (ii) acknowledge and
agree that, effective the First Amendment Closing Date, the Born Free
Acquisition constitutes a “Permitted Acquisition” for all purposes under the
Credit Agreement, and (iii) conditional upon the Borrowers’ satisfaction of all
conditions set forth in this Amendment and the Credit Agreement, agree that the
Borrowers may use not more than $20,000,000 of Committed Loans available under
the Credit Agreement, as amended hereby, to fund the payment on the First
Amendment Closing Date of a portion of the purchase price payable under the Born
Free Stock Purchase Agreement.  The Borrowers hereby represent and warrant to
the Lender Parties that:

 

(a)                                  a true, accurate and complete copy of the
Born Free Stock Purchase Agreement was provided to the Administrative Agent
prior to closing thereunder;

 

(b)                                 after giving effect to the Born Free
Acquisition, no Default or Event of Default exists or would result therefrom;

 

(c)                                  they shall take all actions reasonably
requested by the Administrative Agent to ensure that the Administrative Agent is
granted and holds a continuing first priority perfected security interest and
Lien in sixty-five percent (65%) of the issued and outstanding capital stock of
Born Free at any time held by SI Holdings;

 

(d)                                 each Borrower has the corporate power and
authority to enter into this Amendment, and to do all acts and things as are
required or contemplated hereunder and under the Credit Agreement, as amended
hereby, to be done, observed and performed by the Borrowers;

 

(e)                                  each of this Amendment, the Born Free Stock
Purchase Agreement, and all agreements contemplated hereby and thereby has been
duly authorized (by all necessary corporate action and otherwise), validly
executed and delivered by the Borrowers thereto and constitutes the legal, valid
and binding obligation of the Borrowers enforceable against them in accordance
with its terms, subject to bankruptcy, insolvency, and other similar laws
affecting the enforcement of creditors’ rights generally and by general
principles of equity;

 

(f)                                    the execution and delivery of this
Amendment by the Borrowers and the execution and delivery of the Born Free Stock
Purchase Agreement, and each Borrower’s performance hereunder and thereunder do
not and will not require the consent or approval of any governmental authority
that has not already been obtained, nor be in contravention of or in conflict
with any of their respective Certificates or Articles of Incorporation, or the
provisions of any statute, or any judgment, order, or indenture, instrument,
agreement, or undertaking, to which any Borrower is a party or by which any
Borrower or any of their assets or properties are or may become bound except as
would not reasonably be expected to have a Material Adverse Effect;

 

8

--------------------------------------------------------------------------------


 

(g)                                 after giving effect to this Amendment, the
representations and warranties of each Borrower in this Amendment and the
representations and warranties of each Borrower set forth in the Credit
Agreement, as amended hereby, and the other Loan Documents are true and correct
in all material respects with the same effect as if made on the First Amendment
Closing Date (except to the extent stated to relate to a specific earlier date,
in which case such representations and warranties shall be true and correct in
all material respects as of such earlier date, and except that each
representation and warranty set forth in Section 5.05 of the Credit Agreement
shall be deemed to refer to the most recent annual or quarterly financial
statements, or projections, furnished by the Borrowers); and

 

(h)                                 effective November 22, 2010, Kiddopotamus
merged into SI USA and SI USA is the surviving entity after giving effect to
such merger.

 

10.                               Additional Collateral.  The Borrowers and the
Administrative Agent shall execute such agreements and documents as the
Administrative Agent shall reasonably require in order to effect and perfect the
grant of a security interest in sixty-five percent (65%) of the capital stock of
Born Free.  Except for the modification set forth in the preceding sentence, all
other security interests granted by the Borrowers in and to the Collateral
described in the Security Agreement shall remain in full force and effect and
are in all respects hereby ratified and affirmed by the Borrowers.

 

11.                               Conditions to Amendment.  The effectiveness of
this Amendment shall be subject to the satisfaction of the following conditions
precedent on or before the First Amendment Closing Date:

 

(a)                                  Pro Forma Compliance.  The Borrowers shall
have delivered to the Administrative Agent a certificate signed by the chief
financial officer of the Borrowers, together with such supporting evidence as
the Administrative Agent shall reasonably request, confirming that the Borrowers
are in pro forma compliance with the financial covenants set forth in
Section 6.12 of the Credit Agreement on the First Amendment Closing Date, after
giving effect to the Committed Loans being made on such date and the Born Free
Acquisition.

 

(b)                                 No Default.  No Default or Event of Default
shall have occurred and be continuing.

 

(c)                                  Closing Requirements.  The Borrowers shall
have delivered to the Administrative Agent (i) a fully executed counterpart of
this Amendment as executed by all parties named hereto as signatories, in each
case in form and substance acceptable to the Administrative Agent, (ii) evidence
satisfactory to the Administrative Agent that the Borrowers have consummated the
Born Free Acquisition, subject only to the payment of the purchase price for the
Born Free Purchased Assets pursuant to the Born Free Stock Purchase Agreement,
and (iii) the Borrowers shall have satisfied all requirements and conditions
precedent set forth in Sections 4.02 and 4.03 of the Credit Agreement applicable
to the Committed Loans to be made by the Lenders to the Borrowers on the First
Amendment Closing Date in an aggregate amount not to exceed $14,000,000 for the
purpose of financing a portion of the purchase price payable in connection with
the Born Free Acquisition.

 

9

--------------------------------------------------------------------------------


 

(d)                                 No Material Adverse Effect.  No Material
Adverse Effect shall exist, as reasonably determined by the Administrative
Agent, since the date of the end of the most recent fiscal interim period for
which the Borrowers’ financial statements have been delivered to the
Administrative Agent.

 

(e)                                  Representations and Warranties.  The
representations and warranties of the Borrowers in this Amendment and the
representations and warranties of the Borrowers set forth in the Credit
Agreement, as amended hereby, and the other Loan Documents shall be true and
correct in all material respects with the same effect as if made on the First
Amendment Closing Date (except to the extent stated to relate to a specific
earlier date, in which case such representations and warranties shall be true
and correct in all material respects as of such earlier date, and except that
each representation and warranty set forth in Section 5.05 of the Credit
Agreement shall be deemed to refer to the most recent annual or quarterly
financial statements, or projections, furnished by the Borrowers).

 

(f)                                    Fees.  The Borrowers shall have paid all
fees and expenses required to be paid pursuant to Section 12 of this Amendment.

 

12.                               Fees and Expenses.  (a)  The Borrowers shall
on the First Amendment Closing Date pay to each Lender which is a party to this
Amendment on the First Amendment Closing Date, an Upfront Fee calculated on the
dollar amount of such Lender’s Commitment (after giving effect to this
Amendment) equal to (i) ten (10) basis points, if such Lender’s Commitment
(after giving effect to this Amendment) is less than Twenty Million Dollars
($20,000,000), or (ii) twenty (20) basis points if such Lender’s Commitment
(after giving effect to this Amendment) is equal to or greater than Twenty
Million Dollars ($20,000,000).

 

(b)                                 The Borrowers shall on the First Amendment
Closing Date pay to the Administrative Agent the fees required to be paid to the
Administrative Agent pursuant to that certain Fee Letter executed by SI Holdings
in favor of the Administrative Agent dated December 15, 2010.

 

(c)                                  The Borrowers shall pay all reasonable
expenses incurred by the Administrative Agent in the drafting, negotiation and
closing of the documents and transactions contemplated hereby, including the
reasonable fees and disbursements of the Administrative Agent’s counsel.

 

13.                               References in Loan Documents.  All references
to the Credit Agreement in the Notes and the Collateral Documents shall be
deemed to refer to the Credit Agreement, as amended by this Amendment and any
other amendments which may be executed.  All references in the Loan Documents to
“the Notes” shall be deemed to refer to the Notes, as amended, restated and
replaced by the Notes of even date herewith issued by the Borrowers to the
Lenders in the form attached hereto as Annex F (with all blanks appropriately
completed), as such Notes may be further amended, restated, extended, replaced
or otherwise modified from time to time.  This Amendment shall constitute a
“Loan Document” as defined in the Credit Agreement.

 

14.                               No Further Amendments.  Except for the
amendments set forth herein and in any other agreement executed by the parties
on the date hereof, the text of the Credit Agreement,

 

10

--------------------------------------------------------------------------------


 

Security Agreement and all other Loan Documents shall remain unchanged and in
full force and effect, including, without limitation, the provisions of
Section 10.15 thereof concerning the parties’ waiver of jury trial.  No consent
or waiver by any of the Lender Parties under the Loan Agreement, Security
Agreement or any other Loan Document is granted or intended except as expressly
set forth herein or therein (and such consent or waiver is limited to the
specific matters described herein as of the date hereof), and the Lender Parties
expressly reserve the right to require strict compliance with the terms of each
of the Loan Agreement and Security Agreement, as amended hereby, and the other
Loan Documents in all respects.  The consents and amendments agreed to herein
shall not constitute a modification of, or a course of dealing at variance with,
the Loan Agreement or Security Agreement such as to require further notice by
the Lender Parties to require strict compliance with the terms of the Loan
Agreement, Security Agreement and the other Loan Documents in the future.

 

15.                               Borrowers’ Further Agreements.  (a)  In
consideration of the agreements of the Administrative Agent and the Lenders
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each of the Borrowers on behalf of
itself and its successors, assigns, and other legal representatives hereby
absolutely, unconditionally and irrevocably release, remise and forever
discharge the Administrative Agent, each Lender, all Lender Parties, the
Collateral Agent, the Lead Arranger and their respective successors and assigns,
and their respective Affiliates, subsidiaries, predecessors, directors,
officers, attorneys, employees, agents and other representatives (the
Administrative Agent, each Lender and all such other Persons described above
being hereinafter referred to collectively as the “Releasees”, and individually
as a “Releasee”), of and from all demands, actions, causes of action, suits,
covenants, contracts, controversies, agreements, promises, sums of money,
accounts, bills, reckonings, damages and any and all other claims,
counterclaims, defenses, rights of set-off, demands and liabilities whatsoever
(individually, a “Claim”, and collectively, “Claims”) of every name and nature,
known or unknown, suspected or unsuspected, both at law and in equity, which
such Borrower, or any of its respective administrators, successors, assigns, and
other legal representatives, may now or hereafter own, hold, have or claim to
have against the Releasees or any of them for, upon, or by reason of any
circumstance, action, cause or thing whatsoever which arises at any time on or
prior to the day and date of this Amendment for or on account of, or in relation
to, or in any way in connection with any of the Credit Agreement, the other Loan
Documents or this Amendment or transactions thereunder or hereunder related
thereto or hereto.

 

(b)                                 Each of the Borrowers understands,
acknowledges and agrees that the release set forth above may be pleaded as a
full and complete defense and may be used as a basis for an injunction against
any action, suit or other proceeding which may be instituted, prosecuted or
attempted in breach of the provisions of such release.

 

(c)                                  Each of the Borrowers agrees that no fact,
event, circumstance, evidence or transaction which could now be asserted or
which may hereafter be discovered shall affect in any manner the final, absolute
and unconditional nature of the release set forth above.

 

16.                               Applicable Law.  THIS AMENDMENT SHALL BE
DEEMED TO BE MADE PURSUANT TO THE LAWS OF THE STATE OF RHODE ISLAND WITH RESPECT
TO

 

11

--------------------------------------------------------------------------------


 

AGREEMENTS MADE AND TO BE PERFORMED WHOLLY IN THE STATE OF RHODE ISLAND AND
SHALL BE CONSTRUED, INTERPRETED, PERFORMED AND ENFORCED IN ACCORDANCE THEREWITH.

 

17.                               Captions.  The captions in this Amendment are
for convenience of reference only and shall not define or limit the provisions
hereof.

 

18.                               Counterparts.  This Amendment may be executed
in several counterparts, each of which when executed and delivered is an
original, but all of which together shall constitute one instrument.  In making
proof of this Amendment, it shall not be necessary to produce or account for
more than one such counterpart executed by the party against whom enforcement of
this Amendment is sought.  Delivery of an executed signature page of this
Amendment by facsimile transmission shall be deemed to be effective as an
in-hand delivery of an original executed counterpart hereof.

 

19.                               Reaffirmation.  Except as modified and amended
hereby, the Credit Agreement shall remain in full force and effect and is in all
other respects hereby ratified and confirmed by the Borrowers, the Lenders, the
Administrative Agent and all other Persons executing this Amendment.

 

(The next page is the first signature page.)

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the day and year first above written.

 

 

ADMINISTRATIVE AGENT:

 

 

 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

 

 

By:

/s/ Brenda H. Little

 

 

Name:

Brenda H. Little

 

 

Title:

Vice President

 

 

[Summer Infant/First Amendment to A&R Credit Agreement]

 

 

(Signatures continued on next page.)

 

--------------------------------------------------------------------------------


 

 

LENDER:

 

 

 

BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swing Line Lender

 

 

 

 

 

By:

/s/ Donald C. McQueen

 

 

Name:

Donald C. McQueen

 

 

Title:

Senior Vice President

 

 

[Summer Infant/First Amendment to A&R Credit Agreement]

 

 

(Signatures continued on next page.)

 

--------------------------------------------------------------------------------


 

 

LENDER AND COLLATERAL AGENT:

 

 

 

RBS CITIZENS, NATIONAL ASSOCIATION, as a Lender and Collateral Agent

 

 

 

 

 

By:

/s/ Robert R. Kent

 

 

Name: Robert R. Kent

 

 

Title: Senior Vice President

 

 

[Summer Infant/First Amendment to A&R Credit Agreement]

 

 

(Signatures continued on next page.)

 

--------------------------------------------------------------------------------


 

 

LENDER:

 

 

 

BANK RHODE ISLAND, as a Lender

 

 

 

 

 

By:

/s/ William C. Tsonos

 

 

Name:

William C. Tsonos

 

 

Title:

Senior Vice President

 

 

[Summer Infant/First Amendment to A&R Credit Agreement]

 

 

(Signatures continued on next page.)

 

--------------------------------------------------------------------------------


 

 

LENDER:

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

By:

/s/ Daniel M. Grondin

 

 

Name:

Daniel M. Grondin

 

 

Title:

Senior Vice President

 

 

[Summer Infant/First Amendment to A&R Credit Agreement]

 

 

(Signatures continued on next page.)

 

--------------------------------------------------------------------------------


 

 

BORROWERS:

 

 

 

SUMMER INFANT (USA), INC.

 

 

 

 

 

By:

/s/ Jason P. Macari

 

 

Jason P. Macari, President and CEO

 

 

 

SUMMER INFANT, INC.

 

 

 

 

 

By:

/s/ Jason P. Macari

 

 

Jason P. Macari, Chief Executive Officer

 

 

[Summer Infant/First Amendment to A&R Credit Agreement]

 

--------------------------------------------------------------------------------